Foed, Judge:
The cases listed in schedule “A”, attached hereto and made a part hereof, have been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise marked “A” and initialed WGC (Import Specialist’s Initials) by Import Specialist William G. Cornthwaite (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 19% ad valorem under Item 647.00, TSUS, consist of fittings and mountings for motor vehicles.
2. That the merchandise marked “B” and initialed WGC (Import Specialist’s Initials) by Import Specialist William G. Cornthwaite (Import Specialist’s Name) on said invoices, and assessed with duty at the rate of 19% ad valorem under Item 653.40, consist of lighting equipment for motor vehicles and parts of said equipment.
3. That the merchandise marked “C” and initialed WGC (Import Specialist’s Initials) by Import Specialist William G. Cornthwaite (Import Specialist’s Name) on said invoices and assessed with duty at the rate of 22.5% ad valorem under Item 651.75, consist of automobile repair kits containing three or more replacement parts.
4. That said protests were filed under Sec. 514 of the Tariff Act of 1930, within 60 days after the date of liquidation of said entries, and were pending for decision by this Court on June 29, 1967, the effective date of Public Law 90-36, approved June 29, 1967, which amended and extended Public Law 89-241, approved October 7, 1965.
5. That said merchandise was entered after August 31, 1963 and before December 7, 1965.
_6. That before September 30, 1967, requests were filed with the District Director at the port of entry, for reliquidation and assessment of duty as follows: fittings and mountings at 8.5% ad valorem under Item 647.01; lighting equipment at 8.5% ad valorem under Item 683.65; and repair kits at 10% ad valorem under Item 680.59, by virtue of Sections 36(a), 36(h) and 36(e) of said Public Law 89-241.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the merchandise marked “A”, “B” or “C” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold that plaintiff has complied with both section 514, Tariff Act of 1930, and *17tbe Tariff Schedules Technical Amendments Act of 1965, PL 89-241, T.D. 56511, and
that the items of merchandise marked “A” and initialed on the invoices by the designated import specialist consist of fittings and mountings for motor vehicles and are therefore properly dutiable at the rate of 8.5 per centum ad valorem under the provisions of item 647.01, Tariff Schedules of the United States, and
that the items of merchandise marked “B” and initialed on the invoices by the designated import specialist consist of lighting equipment and parts for motor vehicles and are therefore properly dutiable at the rate of 8.5 per centum ad valorem under item 683.65, Tariff Schedules of the United States, and
that the items of merchandise marked “C” and initialed on the invoices by the designated import specialist consist of automobile repair kits containing three or more replacement parts and are therefore properly dutiable at the rate of 10 per centum ad valorem under the provisions of item 680.59, Tariff Schedules of the United States, by virtue of sections 36(a), 36(h) and 36(e) of said PL-89-241.
Judgment will be entered accordingly.